Citation Nr: 1140182	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-50 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for Osgood-Schlatter disease of the right tibia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service April 1998 to April 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted the Veteran's claim for an increased rating for his right knee disability and assigned a 20 percent rating.

An October 2009 rating decision assigned a temporary total rating from August 26, 2009 to December 1, 2009 based on surgical convalescence for the Veteran's right knee disability.  A June 2010 rating decision extended this temporary total rating period to February 1, 2010.

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2011 Board hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in March 2011 and subsequent to the issuance of the March 2010 supplemental statement of the case (SSOC).  This evidence was accompanied by a waiver of RO consideration. See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by extension limited to, at worst, 60 degrees, and flexion limited by pain to, at worst, zero degrees; the record was negative for knee ankylosis or nonunion of the tibia and fibula.

2.  Slight intermittent right knee lateral instability and/or slight recurrent subluxation have been intermittently shown throughout the course of this appeal; the record was negative for moderate lateral instability or recurrent subluxation.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for Osgood-Schlatter disease of the right tibia have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.20, 4.21, 4.27, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5256-5262 (2011).

2.  The criteria for a separate 10 percent rating for right knee lateral instability and/or current subluxation have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.71, 4.71a, DC 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a May 2009 letter with regards to his claim for an increased rating for a right knee disability.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.
   
The May 2009 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability symptoms affected him.  It also notified the Veteran that he may submit statements from his current or former employers.  This letter also provided notice with regard to the remaining elements of proper preadjudication notice under Vazquez-Flores.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claim.  The Veteran's service treatment records, excerpts from his service personnel records and VA treatment records have been obtained.  During his March 2011 hearing, the Veteran testified that he did not receive treatment at a facility other than VA.  He has been afforded multiple VA orthopedic examinations and sufficient medical opinions have been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  Although the Veteran has expressed his disagreement with the assigned rating, he has not indicated that his disability has worsened since his last examination.

The record reveals that the Veteran receives Social Security Administration (SSA) benefits on behalf of his minor son; the Veteran has been employed throughout the course of the appeal and there is no indication that he has applied for SSA benefits on his own behalf.  As these SSA records do not address the Veteran or his right knee disability, they are not relevant to the instant claim and need not be obtained.  See Golz v. Shinseki, 590 F.3d. 1317 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the March 2011 hearing, the issue on appeal was identified.  The undersigned inquired as to the impact of the Veteran's right knee disability on his employment and whether there had been any modifications to his duties due to his right knee disability.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's knee disability is currently rated by analogy under the diagnostic codes for an unlisted orthopedic disability and impairment of the tibia and fibula.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

Limitation of leg flexion that is limited to 30 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.

Limitation of leg extension warrants a 15 percent rating when limited to 20 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

For rating purposes, normal range of motion in a knee joint is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate and a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Malunion of the tibia and fibula with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

Knee ankylosis at favorable degree in full extension or in slight flexion between zero degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5256.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

In a March 2009 VA treatment note, the Veteran was fitted for a hinged knee brace.

An April 2009 VA magnetic resonance imaging (MRI) scan found a grade 2 tear of the anterior horn of the lateral meniscus with superior surfacing.  The menisci, anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), medial collateral ligament (MCL) and lateral collateral ligament (LCL) complex appeared to be intact.

An April 2009 private Functional Capacity Evaluation reflected the Veteran's reports of right knee grinding and pressure with sharp pain behind the kneecap.  He rated this constant pain as "7-8/10."  Numbness or tingling were denied.  The use of a hinged knee brace was noted.  Physical examination found crepitus in the right knee.  Flexion was to 125 degrees and extension was to zero degrees.  His gait was mildly antalgic with decreased stride length and a weight-bearing stance on the right side.  Right knee reflexes were "2" and ankle reflexes were "1."  There was grade 1 laxity in the right ACL and "0" laxity in the PCL, MCL and LCL.  Patellar mobility was mildly excessive in all directions.  The examiner opined that while the Veteran had full right knee range of motion, he demonstrated weakness in the right lower extremity, grade 1 laxity in the right ACL and mildly excessive patellar hypermobility.

An April 2009 VA treatment note indicated that right knee range of motion was from zero degrees to 110 degrees.  Physical examination was positive for lateral patella tracking and quadriceps atrophy.  McMurray's sign was positive.

A May 2009 VA orthopedic examination reflected the Veteran's reports of progressively worsening right knee pain, weakness, stiffness, instability, swelling and tenderness.  He experienced daily flare-ups of his right knee symptoms that lasted for one to two days and which were precipitated by prolonged standing or walking with excessive weight or running.  He was able to stand for 15 to 30 minutes and unable to walk more than a few yards.  Frequent, but intermittent, use of a knee brace was reported.  Physical examination found tenderness of the popliteal fossa and lateral knee and a prominent tibial tuberosity that was consistent with Osgood-Schlatter disease.  Subpatellar tenderness with patellar hypermobility and lateral apprehension was found.  Examination was negative for crepitation, masses behind the knee, clicks or snaps, grinding or instability.  Flexion was from zero degrees to 80 degrees and extension was to zero degrees.  The examiner noted that there was severe pain on flexion and that repetitive motion was unable to be tested.  His gait was antalgic and he stood with his weight shifted to the left lower extremity.  Following this examination and a review of the Veteran's claims file, diagnoses of right knee internal derangement, patellar hypermobility, distal patellar tendonitis, "old" Osgood-Schlatter disease and chondromalacia patella were made.

An August 2009 VA surgical summary indicated that the Veteran underwent right knee arthroscopy, synovectomy, debridement of a lateral meniscus tear and an open excision of a bony ossicle distal patellar tendon.  Post-operative diagnoses included a right knee lateral meniscus tear, chondromalacia patella and a bony ossicle distal patellar tendon.

A September 2009 VA treatment note indicated that the Veteran ambulated with a cane and had a slight antalgic gait.  Right knee range of motion was from zero degrees to 110 degrees with pain and some crepitus on flexion.  The incision area was slightly tender to palpation and there was slight numbness lateral to the patella tendon.  He was unable to perform straight leg raising.

A November 2009 VA treatment note found that the Veteran's right knee was tender to palpation over the suture site without erythema or exudate.  Right knee range of motion was "stiff" and patellar deep tendon reflexes were "2+."  His gait was described as "limping/steady."

A February 2010 VA treatment note reflected the Veteran's reports of new burning pain in his right knee along the medial joint line after planting his foot and twisting while walking from his dishwasher.  Physical examination found tenderness along the right medial joint line and medial patellar tendon.  Passive range of motion was full but active extension was limited to less than 60 degrees due to pain.  No joint laxity or McMurray's sign were found.  Lower extremity sensation was intact and deep tendon reflexes were "1+."  Gait was abnormal with heavy limping.  An impression of internal derangement of the knee was made.

A September 2010 VA orthopedic examination reflected the Veteran's reports of right knee stiffness, weakness and pain.  Deformities, giving way, instability, dislocation, subluxation, locking episodes, inflammation or flare-ups of joint disease were denied.  He was able to stand for up to one hour and walk for more than one-quarter of a mile.  The use of an assistive device or aid was denied.  Flexion was from zero degrees to 80 degrees and extension was "normal" to zero degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  Gait was antalgic without evidence of abnormal weight bearing.  Sensation in the lower extremities was normal when tested for vibration, position sense, pain, pinprick or light touch.  Muscle tone was normal without atrophy.  Detailed motor testing was "5" for right knee flexion and extension.

In a March 2011 statement, the Veteran and his wife wrote that his knee pain increased following his August 2009 surgery.  He had been prescribed narcotics as a result of this pain but was unable to use them due to random drug testing at his job.  "Most of the time" he comes home from work, lies flat in the bedroom and cries due to pain.

During a March 2011 hearing, the Veteran testified that he began wearing a knee brace in March 2009 and that he did not currently wear it as it had "worn out."  He was unable to use narcotics for pain management as his job required him to carry a firearm.  The nature of his job required certain physical abilities, including being about to run a mile in eight and a half minutes and complete a 40 yard dash in under seven and a half seconds.  The Veteran's wife testified that he experienced stress about his job due to his physical limitations and that his knee swelled and was painful.  He also was not able to play with their children due to his knee symptoms.
Analysis

A rating in excess of 20 percent for the Veteran's right knee disability would require one of the following under the applicable diagnostic codes: 1) malunion of the tibia and fibula with a marked knee disability, 2) extension that was limited to 20 degrees, 3) flexion that was limited to 15 degrees, or 4) knee ankylosis.  

As noted, extension was, at worst, "less than 60 degrees" due to pain in a February 2010 VA treatment note.  Additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive extension was not found during this examination, and there is no indication that the Veteran's subjective reports of knee pain caused functional loss sufficient to warrant a higher rating based upon extension.  See 38 C.F.R. § 4.40; DeLuca, supra; Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (U. S. Vet. App. Aug. 23, 2011) (pain alone does not constitute functional loss under VA regulations).

Right knee flexion varied greatly during the course of this appeal, ranging from "full" in a February 2010 VA treatment note to 80 degrees in a May 2009 VA examination.  The May 2009 VA examiner further found that severe pain prevented repetitive flexion, effectively finding that flexion was zero degrees.  In addition, the Board finds that the Veteran's and his wife's reports of knee pain are credible and are consistent with the clinical evidence of record.  The Board finds that after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), this functional loss warrants a 30 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5260; Deluca, supra; Mitchell, supra.  This is the maximum rating available for limitation of flexion under the diagnostic code.  

A rating in excess of 30 percent, however, is not warranted for any period during the course of this appeal.  The clinical evidence has demonstrated that the Veteran retained a significant amount of right knee motion and the examinations and treatment records have consistently been negative for ankylosis.  The Veteran has not alleged, and the clinical evidence has not established, nonunion of the tibia and fibula.  In addition, the record was negative for X-ray evidence of right knee arthritis.  38 C.F.R. § 4.71a, DCs 5003, 5256, 5262.

The Veteran reported wearing a knee brace intermittently during the course of this appeal.  An April 2009 Functional Capacity Evaluation found ACL laxity and mild patellar mobility; an April 2009 VA treatment note found McMurray's sign to be positive.  Patellar hypermobility without instability was found in a May 2009 VA examination while a February 2010 VA treatment note found no laxity and McMurray's sign to be negative.  Affording the Veteran all reasonable doubt under the provisions of 38 U.S.C.A. § 5107(b), a separate 10 percent rating based upon slight recurrent subluxation or lateral instability is warranted.  38 C.F.R. § 4.71a, DC 5257.  Nevertheless, a rating in excess of 10 percent is not warranted as the objective evidence establishes that these symptoms were intermittent and the Veteran himself reported only wearing a knee brace intermittently, further suggesting only the intermittent presence of such symptoms.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The instant right knee disability manifested as described above during the course of the appeal.  There symptoms were contemplated by the rating schedule.   Although the record establishes that the Veteran was not working for several months following his August 2009 right knee surgery, the Board notes that the Veteran has already been granted a temporary total rating based upon surgical convalescence for this period.

The Veteran has alleged that his right knee disability has interfered with his employment as he must take off from work two or three times per month and that he resigned a supervisory position due an inability to perform the required physical demands.  A March 2011 letter from the Veteran's employer, however, indicated that he was absent for three days in January 2011 due to his back disability.  Although the Veteran earned less in his current position than he did in the previous supervisory position, he has remained gainfully employed throughout the appellate period.  Moreover, the currently assigned 30 and 10 percent ratings contemplate some impairment in employment.  Hence, referral for consideration of an extraschedular rating is not warranted.


Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran has reported working as a security officer throughout the course of this appeal.  Further consideration of TDIU is not warranted as the Veteran is currently employed and the record does not indicate that the Veteran is unemployable due to his service-connected disability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).  


ORDER

Entitlement to a rating of 30 percent for Osgood-Schlatter disease of the right knee is granted.

A separate rating of 10 percent for right knee lateral instability and/or recurrent subluxation is granted.


____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


